Citation Nr: 1231242	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-00 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a personality disorder, now claimed as "bad nerves" and a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1961 to August 1965 and from October 1965 to September 1967.

This appeal to the Board of Veterans Appeals (Board) is from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued to deny the Veteran's claim on the premise that new and material evidence had not been submitted since a prior decision denying the claim.

In an earlier July 1999 decision, the RO had initially considered and denied this claim for service connection for a personality disorder.  That decision had become final and binding after one year when it was not appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).  Consequently, when the Veteran refiled his claim in June 2007, the RO treated it as a petition to reopen his claim, which ordinarily requires new and material evidence since the earlier final and binding decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the RO did not acquire his service treatment records (STRs) until April 2007, so did not consider these records in the earlier July 1999 decision.  Indeed, as expressly acknowledged in that July 1999 decision, the RO did not have possession of the STRs during his initial claim.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which otherwise would require new and material evidence to reopen the claim.  Such records include, but are not limited to, STRs.

It therefore was inappropriate for the RO to have required new and material evidence to reopen this claim when reconsidering the claim in the February 2008 decision.  There was no such requirement according to 38 C.F.R. § 3.156(c), so no need to reopen the claim before readjudicating it on its underlying merits.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR) [which is now, instead, the Joint Services Records Research Center (JSRRC)] constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Rather than immediately readjudicating this claim on its underlying merits, however, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, because the Veteran first needs to undergo a VA compensation examination to clarify all current mental disorders and for comment on their etiologies, including especially in terms of whether any is related or attributable to his military service.


REMAND

The Veteran claims that his personality disorder, which he also now describes as "bad nerves" or a more generic mental disorder, is related or attributable to his military service, so a service-connected disability.  Although, as mentioned, this claim was previously considered and denied in the July 1999 rating decision, the RO did not have the benefit of reviewing his STRs until he filed his present claim in March 2007.

The RO summarily denied the claim in July 1999 because personality disorders and mental deficiency or retardation are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, except as provided in 38 C.F.R. § 3.310(a), disability resulting from them may not be 
service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, and something the RO did not also consider, is that § 4.127 goes on to indicate that disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.


Primarily for this reason, the Veteran has never had a VA compensation examination concerning this claim.  VA is obliged to provide an examination in response to a claim for service connection when the record contains competent evidence the claimant has the alleged disability and indicates the disability or signs and symptoms of it may be associated with his active military service, but does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4).  As the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has made clear, the threshold for finding this necessary link between the currently claimed disability and disease or injury in service, to in turn warrant obtaining an examination for a medical nexus opinion on this determinative issue of causation, is relatively low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

According to his STRs, his initial entrance examination in August 1961, his separation examination in August 1965, and his reentrance examination in October 1965 were unremarkable for any psychological or emotional condition.  In April 1967, however, a medical record reported that he had "passed out" on the side of a road for almost 24 hours due to a probable hyperventilation episode.  He was diagnosed with passive-dependent personality disorder, and the evaluating physician indicated the Veteran appeared to be "decompensating emotionally" and was at risk of a nervous breakdown.  Later in April 1967, it consequently was recommended that he be medically discharged from the military after he was diagnosed as being an "emotionally unstable person."  The evaluating physician noted that the Veteran "has been a nervous and temperamental person all his life" but felt "more nervous in the last two years and especially the last six months."  He had trembling and dyspnea with hyperventilation, dizziness, and paresthesias.  The physician wrote that the Veteran had described "indications of childhood and long-standing emotional disturbance such as fingernail biting habit, fits of temper, stammering disturbance of speech and talking in his sleep."  The evaluating physician ultimately determined the Veteran should be administrative discharged by reason of unsuitability.  That evaluating physician also determined the Veteran had had a character and behavior disorder "since the age of 11."

So, on remand, the VA compensation examiner first needs to clarify all present diagnoses, to in turn determine whether the Veteran's mental illness is entirely comprised of the personality disorder diagnosed in service or, instead, also includes other disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As already alluded to, generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as personality disorders, automatically rebut the presumption of soundness and therefore are considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, as also already alluded to, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter" to § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, diagnoses of other psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon the Veteran's diagnosed personality disorder.  He does not claim, and the evidence does not raise the possibility, that his personality disorder may have resulted from a service-connected disability (at the moment, he has none), so entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310 has not been raised by him or the evidence of record.

Besides the Veteran's STRs, the record contains an assortment of medical treatment records from Birmingham Psychology in Birmingham, Alabama, dated from May 1989 to April 2000.  The records generally document a variety of medical conditions and hospitalizations.  The most recent treatment record, dated in April 2000, diagnosed the Veteran with intermittent explosive personality disorder and alcohol dependence.  He reported hallucinations, confusion, anxiety, poor sleep patterns, and forgetfulness.  In April 1998, he was diagnosed with chest pain, anxiety neurosis, and depression, with a "mostly unstable personality."  An earlier psychology report from November 1996 indicated he had alcohol dependence, intermittent explosive disorder, generalized anxiety disorder, and borderline intellectual functioning.  He was given a Global Assessment of Functioning (GAF) score of 45.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  And according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), a GAF score at this level indicates he has serious symptoms or serious impairment in his social and occupational functioning.


Consequently, the VA compensation examiner on remand needs to:  (1) identify and, if possible, reconcile all psychiatric diagnoses to date and (2) determine the likelihood that any of these diagnoses are (a) indicative of a disability superimposed upon the personality disorder diagnosed during the Veteran's active military service or (b) the result of other factors unrelated to his military service.

The Social Security Administration (SSA) records in the file indicate this other Federal agency awarded him disability benefits in September 2000 based on the recent medical reports.  So, on remand, the VA examiner also must review the entire claims file, including this newly-acquired medical and lay evidence.

As well, the AMC/RO needs to obtain all outstanding treatment records on remand.  These include the records of Birmingham Psychiatry in Birmingham, Alabama, and any other private treatment facility the Veteran identifies.  Any outstanding VA medical evaluation and treatment records need to be obtained, too.  38 U.S.C.A. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).  All additionally obtained evidence should be referred to the VA compensation examiner for his review and consideration.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he identify all medical facilities where he has received evaluation or treatment for a personality disorder or other mental illness (regardless of the specific diagnosis) since April 2000, and then, with any necessary authorization, request the records from the facilities he identifies.

If the records indentified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to make the following determinations:

(a) Identify and reconcile all psychiatric diagnoses to date.

(b) Determine the likelihood (very likely, as likely as not, or unlikely) that any present diagnoses are indicative of a psychiatric disability superimposed upon the Veteran's personality disorder that was diagnosed during his military service.

(c) If any psychiatric diagnosis is found to be superimposed upon the Veteran's diagnosed personality disorder, determine whether he clearly and unmistakably had the superimposed psychiatric disorder when he began his periods of active military service.

(d) If the Veteran did clearly and unmistakably have the superimposed psychiatric disorder when he began his period of active military service, determine whether there is also evidence clearly and unmistakably indicating the pre-existing superimposed psychiatric disorder was not aggravated beyond its natural progression during his active military service.

All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

As well, it is imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history.  The examiner must also consider the Veteran's lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion). 

If, after consideration of all pertinent facts, additional test results, or procurable data, the examiner cannot provide an opinion without resorting to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655 (2011).


3.  Then readjudicate this claim on its underlying merits, so on a de novo basis, in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


